Title: General Orders, 7 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Sunday Feby 7th 1779
Parole Inverness—C. Signs Nile—Hercules—


The Honorable the Contintental Congress having been pleas’d by their resolve of the 23rd of January last to direct,
“That the Commander in Chief be authorized and directed to take the most effectual measures to reinlist for the continuance of the War all such of the Continental troops as are not expressly raised for that period to complete the battalions to their proper complement, and for those purposes, besides the bounties of clothing and land heretofore provided by Congress for encouraging the recruiting service, to grant to each able-bodied soldier now in the service and who shall voluntarily reinlist during the War, a bounty according to the circumstances of his present engagement, but not to exceed in any case two hundred dollars.”
The Commander in Chief therefore engages to every able-bodied soldier whose time of service will expire between this and the last day of June next and who shall reinlist during the War, a bounty of two hundred dollars besides the usual bounties of land & clothing—And to every able-bodied soldier who shall reinlist to serve during the War whose time of service extends beyond the last day of June next, a bounty of one hundred dollars besides the usual bounties of land and cloathing—As an encouragement to the officers to exert themselves in the reinlistment of the men, The Honorable, the Congress have been pleased to allow ten dollars pr man for every man so reinlisted and who shall pass muster.
The Officers of one State are not on any account to endeavour to reinlist the men of another; neither are the officers of one regiment, for the present, to reinlist the men of another.
The commanding officers of regiments are to call at Head-Quarters for Warrants for reinlisting money.
Officers are to make use of every precaution to avoid being imposed upon by those who have been already inlisted for the War—Regimental returns of the names of the men reinlisted to be made monthly to the officers commanding brigades, who are to make brigade returns to the Adjutant General, to be by him transmitted to the Commander in Chief.
The Arrangement and rank of the officers of the Virginia line, as settled by the Committee of Arrangement at the White-Plains is immediately to take place, and the officers are to repair to, and take rank in the respective regiments, to which they were appointed.
